NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-5445-18T3

ALEXANDRA COSTA,

          Plaintiff-Appellant,

v.

U.S. BANK NATIONAL
ASSOCIATION, NOT IN
ITS INDIVIDUAL CAPACITY
BUT SOLELY AS TRUSTEE
FOR THE RMAC TRUST,
SERIES 2016-TT,

     Defendant-Respondent.
__________________________

                   Submitted September 29, 2020 – Decided November 25, 2020

                   Before Judges Hoffman and Suter.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Essex County, Docket No. L-3911-19.

                   Alexandra Costa, appellant pro se.

                   Pluese, Becker, & Saltzman, LLC, attorneys for
                   respondent (Stuart H. West, on the brief).

PER CURIAM
      Plaintiff Alexandra Costa appeals the trial court's August 5, 2019 order

granting defendant U.S. Bank National Association as Trustee for the RMAC

Trust, Series 016-CTT's (defendant) motion to dismiss plaintiff's Law Division

complaint under Rule 4:6-2(e). We affirm.

                                     I.

      This case involves a residential foreclosure that has been the subject of

earlier appeals. Our consolidated opinion in two of the earlier cases explained

the foreclosure proceedings.

            In July 2007, defendant executed a note in the amount
            of $410,000 in favor of Bank of America, N.A. (Bank
            of America).

            To secure payment on the note, both [plaintiff] and
            Victor Costa executed a mortgage securing the debt
            with the property located at 39 Fillmore Street in
            Newark. The mortgage was recorded on August 1,
            2007.

            On February 1, 2009, [plaintiff] and Victor Costa failed
            to make the requisite payment on the note. No
            payments have been made on the loan since that date.

            In November 2012, Bank of America assigned the
            mortgage to Nationstar Mortgage, LLC (Nationstar).
            The assignment was recorded on December 31, 2012.

            Nationstar filed a foreclosure complaint in December
            2014. Nationstar then assigned the mortgage to
            [defendant]. On February 1, 2017, the court granted
            leave for [defendant] to substitute for Nationstar in the

                                                                        A-5445-18T3
                                          2
             foreclosure action. The court granted an order of
             default before issuing final judgment and a writ of
             execution in July 2017.

             Six months later, [plaintiff] made her first appearance
             in the matter, filing a motion to vacate final judgment.
             The chancery court denied the motion.

             [U.S. Bank National Association v. Costa, Nos. A-
             4718-17 and A-0404-18 (App. Div. Aug. 13, 2019)
             (slip op. at 1-2).]1

Plaintiff appealed the denial of her motion to vacate the final judgment of

foreclosure. Id. at 2.

      In July 2017, the Fillmore Street property was sold to defendant for $100

at the sheriff's sale auction. Ibid. A year later, plaintiff filed a motion to set

aside the sheriff's sale. That motion was denied in September 2018 and plaintiff

filed an appeal of that order. 2

      While the appeals were pending, plaintiff filed a complaint in the Law

Division in May 2019. The one-count complaint alleged a cause of action for

"[f]raud, [d]ishonesty, [d]eceit or [m]isrepresentation" arising from the



1
   We cite to this unreported opinion because it involves the same parties and
issues presented in this appeal.
2
   Plaintiff filed a complaint against counsel for defendant, but this was
dismissed. She filed a motion to expunge the sheriff's deed. This was dismissed
because the trial court lacked jurisdiction given the then-pending appeals.
                                                                          A-5445-18T3
                                        3
foreclosure and from defendant's purchase of the property for $100 at the

sheriff's sale.      Plaintiff alleged defendant had as its "sole purpose" to

"fraudulently transfer the . . . property" for less than fair market value. She

challenged defendant's standing to foreclose, alleging defendant never

established it had ownership of the mortgage through merger or acquisition. The

complaint demanded compensatory damages and treble damages under the

Consumer Fraud Act (CFA), N.J.S.A. 56:8-1 to -195.            She alleged actual

damages of $207,100 and requested punitive damages.

      Defendant filed a motion to dismiss the complaint under Rule 4:6-2(e).

Plaintiff filed in opposition, alleging her complaint raised a claim under the CFA

and that defendant's motion was improperly supported by a hearsay certification

from its attorney.

      The trial court's August 5, 2019 order dismissed the complaint. In the

memorandum opinion, the trial judge found the "core of the allegation[]" made

by plaintiff in the complaint is that defendant "lacked standing to foreclose on

the property because it did not establish valid ownership of the mortgage." The

court found this argument "is identical" to the argument plaintiff made in her

earlier motion to vacate the final foreclosure judgment, which was rejected by




                                                                          A-5445-18T3
                                        4
the Chancery Division, and in which defendant was found to have "standing to

foreclosure as a valid assignee of the subject mortgage."

      On August 2, 2019, we issued a consolidated opinion in the pending

appeals. See Costa, slip op. at 2. In the opinion, we rejected plaintiff's claim

that defendant did not have standing to sue in this foreclosure.

             Nationstar, the original plaintiff in the action, received
             the mortgage via an assignment executed on November
             7, 2012 and recorded the following month. Therefore,
             Nationstar possessed an assignment of the mortgage at
             the time it filed its complaint on December 8, 2014.
             Plaintiff then received the mortgage via a subsequent
             assignment, and later filed a motion to substitute for
             Nationstar as plaintiff. Defendant did not oppose the
             motion. Thus, plaintiff had standing to proceed with
             the foreclosure.

             [Id. at 4.]

We also rejected plaintiff's claim that the sheriff's sale was invalid, explaining

that plaintiff

             fails to identify any circumstances to justify an order
             vacating the judgment, under Rule 4:50-1. The record
             on appeal contains a Report of Sale and a copy of the
             Sheriff's Deed to plaintiff. This proof of sale is
             sufficient for us to conclude the chancery court did not
             abuse its discretion.

             [Ibid.]

      On appeal, plaintiff raises the following argument:


                                                                          A-5445-18T3
                                         5
             POINT I: THE APPELLATE COURT MUST
             DETERMINE WHETHER THE TRIAL COURT
             FAILED TO FIND WHETHER PLAINTIFF SET
             FORTH A CLAIM [AGAINST] DEFENDANT UPON
             WHICH RELIEF CAN BE GRANTED PURSUANT
             TO R. 4:6-2 AND WHETHER DEFENDANT RELIED
             UPON      [AN]   OBJECTIONABLE   HEARSAY
             CERTIFICATION TO SUPPORT ITS MOTION TO
             DISMISS PLAINTIFF'S CLAIM, AS A MATTER OF
             LAW.

                                         II.

      We review de novo an order from a trial court granting or denying a motion

to dismiss under Rule 4:6-2(e). Smith v. Datla, 451 N.J. Super. 82, 88 (App. Div.

2017) (citing Rezem Family Assocs., LP v. Borough of Millstone, 423 N.J. Super.

103, 114 (App. Div. 2011)). When a court grants a party's motion to dismiss, "[w]e

approach our review of the judgment below mindful of the test for determining the

adequacy of a pleading: whether a cause of action is 'suggested' by the facts."

Printing Mart-Morristown v. Sharp Elecs. Corp., 116 N.J. 739, 746 (1989) (quoting

Velantzas v. Colgate-Palmolive Co., 109 N.J. 189, 192 (1988)). We accord no

deference to the trial court's legal conclusions. Rezem, 423 N.J. Super. at 114.

      Plaintiff's complaint raised the issue of standing by contending defendant did

not establish ownership of the mortgage. It also challenged the validity of the

sheriff's sale. We agree with the trial judge that plaintiff's complaint raised the issues

that previously were addressed and decided.

                                                                                 A-5445-18T3
                                               6
      Res judicata applies to bar this litigation. See Nolan v. First Colony Life

Ins. Co., 345 N.J. Super. 142, 153 (App. Div. 2001) (providing res judicata is a

doctrine declaring that once a matter has been fully litigated and resolved, it

cannot be relitigated). For it to apply, there must be: (1) a final judgment by a

court of competent jurisdiction, (2) identity of issues, (3) identity of parties, and

(4) identity of the cause of action. Brookshire Equities, LLC v. Montaquiza,

346 N.J. Super. 310, 318 (App. Div. 2002) (citation omitted).

      All of these factors are met. Plaintiff's case was dismissed with finality

on August 5, 2019. She is raising the issue of standing to sue and the validity

of the sheriff's sale, which are the same issues raised and decided previously.

The parties are the same, as is the cause of action that is based on the foreclosure

lawsuit and sheriff's sale.

      Plaintiff argues her complaint raises a consumer fraud claim because

defendant purchased the property for $100, which was below fair market value.

A sheriff's sale is not set aside on this basis alone. See G.E. Capital Mortgage

Servs. Inc. v. Marilao, 352 N.J. Super. 274, 285 (App. Div. 2002) ("Inadequacy

of price alone normally does not warrant setting aside a [s]heriff's sale."). The

fair market credit also may be an issue in a deficiency suit. See Citibank, N.A.

v. Errico, 251 N.J. Super. 236, 248 (App. Div. 1991) (providing "a debtor is not


                                                                             A-5445-18T3
                                         7
required to object to a foreclosure sale price as a prerequisite for claiming a fair

market value credit in a deficiency suit under N.J.S.A. 2A:50–3."). Plaintiff

cites no legal authority to support her argument that a low bid at a sheriff's sale

auction is an unconscionable commercial practice under the CFA.

      Citing Rule 1:6-6, plaintiff argues the trial court improperly relied upon

"[d]efendant's certification of its counselor Stuart West, Esquire of the law

office of Pluese, Becker & Saltzman, LLC which constitutes objectionable

hearsay."   However, an attorney's certification is an acceptable method to

provide the court with copies of the pleadings and attachments for the court's

reference. See Higgins v. Thurber, 413 N.J. Super. 1, 21 n.19 (App. Div. 2010)

(determining counsel's certification in support of summary judgment was

permissible "as a vehicle" to provide the court with authentic copies of earlier

pleadings and materials).

      In his certification, defense counsel said he was responsible to represent

defendant in this case, that defendant was the plaintiff in the underlying

foreclosure and his firm represented that entity in the foreclosure. He certified

he reviewed the foreclosure file, attached pleadings and records from that file to

his certification, and represented these were true copies. The certification did

not contain any argument by counsel. There is nothing objectionable about this


                                                                            A-5445-18T3
                                         8
certification being presented in support of defendant's motion to dismiss the

complaint.

      After carefully reviewing the record and the applicable legal principles,

we conclude that plaintiff's further arguments are without sufficient merit to

warrant discussion in a written opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                       A-5445-18T3
                                       9